DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1 and 11 is/are rejected under 35 U.S.C. 102a1/a2 as being anticipated by U. S. Publication No. 2011/0156700 to Kariv. 
Regarding Claim 1 and 11, Kariv teaches a system and method comprising: a controller configured to inhibit a navigation system from generating an electromagnetic field (fig. 2 element 12 is a magnetic field generator); a sensor configured to sense a magnetic field at a frequency of the electromagnetic field generated by the navigation system (para 10 teaches a magnetic field sensor to sense the electromagnetic field); and a computing device configured to: acquire a magnetic field measurement from the sensor (fig. 4 element 42 acquiring the magnetic field measurement); 24Attorney Docket No. A000 1010US01 (00017-01003US00)determine that a . 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-10 and 12-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over U. S. Publication No. 2011/0156700 to Kariv in view of U. S. Patent No. 6,493,573 to Martinelli et al.
Regarding Claim 12, Kariv teaches all of the above claimed limitations but does not expressly teach that the magnetic field is a time-varying magnetic field.  
Martinelli teaches that the magnetic field is a time-varying magnetic field (col. 21 lines 64-68 teaches time varying magnetic field).
It would be obvious to one of ordinary skill in the art at the time of filing to modify Kariv with a time varying magnetic field as taught by Martinelli, since different magnetic fields are obvious variants, and merely a design choice.
  

Regarding Claim 3 and 13, Martinelli teaches measuring strength of magnetic fields that are in phase with or out of phase from the electromagnetic field generated by the navigation system (col. 15 lines 23-26 teaches electromagnetic field in phase or out of phase).  
Regarding Claim 4 and 14, Martinelli teaches that the sensor is a navigation system sensor, a test sensor, or an antenna array dynamically reconfigured to act as a large area sensor (fig. 7 elements 52, 54, 56, 58, 60 and col. 9 lines 10-45 teaches radiator coils).  
Regarding Claim 5 and 15, Martinelli teaches that the navigation system sensor is a patient sensor or a patient sensor triplet (fig. 3 element 14 and col. 9 lines 10-45 teaches patient sensor).  
Regarding Claim 6 and 17, Martinelli teaches the navigation system includes a plurality of radiator coils or a plurality of test radiator coils (fig. 7 elements 52, 54, 56, 58, 60 and col. 9 lines 10-45 teaches radiator coils).  
Regarding Claim 7, Martinelli teaches inhibiting the navigation system from generating the electromagnetic field includes sending a signal that deactivates the plurality of radiator coils (col. 4 lines 26-42 teaches activating/deactivating radiator coils).  
Regarding Claim 8, Martinelli teaches that the plurality of radiator coils is an antenna array and the method further comprises reconfiguring the plurality of radiator 
Regarding Claim 9 and 18, Martinelli teaches measuring the magnetic field at the frequency generated by the navigation system includes measuring the magnetic field at a plurality of frequencies of a respective plurality of navigation system radiator coils or a respective plurality of navigation test radiator coils (col. 15 lines 31-36 teaches plurality of frequencies).  
Regarding Claim 10, Martinelli teaches measuring the strength of the magnetic field at a harmonic frequency of the frequency of the electromagnetic field generated by the navigation system (col. 21 line 64 through col. 22 line 5 teaches measuring strength of the magnetic field at a harmonic frequency).  
Regarding Claim 16, Martinelli teaches the sensor is a sensor disposed on a locatable guide or on an extended working channel of the navigation system (abstract; col.3 lines 5-55 and col. 25 lines 18-33 teaches a sensor on a locatable guide).  

Claims 19 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over U. S. Patent No. 6,493,573 to Martinelli et al. in view of U. S. Publication No. 2011/0156700 to Kariv.
Regarding Claim 19, Martinelli teaches a navigation system comprising: a plurality of radiator coils (fig. 7 elements 52, 54, 56, 58, 60 and col. 9 lines 10-45 teaches radiator coils); driver circuitry coupled to the plurality of radiator coils and configured to generate electromagnetic energy at a plurality of different frequencies (col. 15 lines 31-36 teaches plurality of frequencies); one or more sensor coils configured to sense a magnetic field; a computing device configured to: send a signal to deactivate the driver circuitry (col. 4 lines 26-42 teaches activating/deactivating radiator coils); acquire a magnetic field measurement from the one or more sensor coils (fig. 7 elements 52, 54, 56, 58, 60 and col. 9 lines 10-45 teaches radiator coils).
Martinelli teaches all of the above claimed limitations but does not expressly teach determine a strength of the magnetic field associated with the magnetic field measurement is greater than a threshold to form a determination; and in response to the determination, generate a message; and a display configured to display the message (fig. 4 element 50 teaches displaying the information).  
Kariv teaches a strength of the magnetic field associated with the magnetic field measurement is greater than a threshold to form a determination (fig. 4 element 46 teaches comparing with a threshold); and in response to the determination, generate a message; and a display configured to display the message (fig. 4 element 50 teaches displaying the information).  
It would be obvious to one of ordinary skill in the art at the time of filing to modify Martinelli with a setup such that magnetic field is compared to a threshold as taught by Kariv, since such a setup would result in determining if interference is substantial, and alert a user.
Regarding Claim 20, Kariv teaches that determination is that the strength of the magnetic field is greater than the threshold, and the message indicates that the magnetic field will affect performance of the navigation system (fig. 4 element 50 teaches displaying the information).

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANJAY CATTUNGAL whose telephone number is (571)272-1306. The examiner can normally be reached M-F 9-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Raymond can be reached on (571) 270-1790. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SANJAY CATTUNGAL/Primary Examiner, Art Unit 3793